Citation Nr: 1719554	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for hypertension.

2.  Entitlement to service connection for renal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2017, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for renal disease and hypertension.  

The Veteran testified in March 2017 that it was his belief that his renal disease, secondary to his nonservice-connected diabetes mellitus, was caused by exposure to substances during his active duty service.  The Veteran testified that Fort Dix was on a list of Superfund sites for possible chemicals and he believed that he may have exposed to chemicals which caused his disorders.  The Veteran also testified that he was stationed at Lackland Air Force Base during basic training and that he was in close proximity to C-123 planes while they were being cleaned out and was subject to "stuff" when the wind blew.  The Veteran further testified that while out in the field training to go to Vietnam, the vegetation was cleared away by strong chemicals that killed anything that it touched.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides through regular and repeated duties flying on, or maintaining, contaminated former Operation Ranch Hand (ORH) C-123 aircraft, which were used to spray Agent Orange in Vietnam.  See VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, paragraph 3.

VA has also developed specific procedures to determine whether a veteran was exposed to herbicides in an area other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, paragraph 7 directs that in such cases the appellant must first be asked for the approximate dates, location, and nature of the alleged exposure.  Next, if the appellant provides the requested information, a detailed statement of the claimed herbicide exposure must be sent to the Compensation and Pension Service via e-mail and a review must be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified and the appellant has provided sufficient evidence, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  These actions have not yet been completed in this case.  Therefore, the Board finds that the matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual as outlined above.

In June 2015, VA published an interim final rule establishing a presumption of exposure to certain herbicides for veterans who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent (Agent Orange) during the Vietnam era and later develop an Agent Orange presumptive condition.  80 Fed. Reg. 35246-01 (June 19, 2015) (now codified at 38 C.F.R. § 3.307 (a)(6)(v) (2016).  See also Institute of Medicine, National Academy of Sciences, Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123 Aircraft 10 (2015).  VA has also published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  http://www.benefits.va.gov/compensation/agentorange-c123.asp.

In this case, the Veteran's DD-214 shows that his military occupational specialty was security police; his service personnel records indicate that he was stationed on Lackland Air Force in September 1972. His in-service duties, however, do not appear to be listed among those currently recognized in VA's published list.  

In addition, the Board notes that Fort Dix is, in fact, included in the EPA National Priorities List (NPL).  The NPL is part of EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as "Superfund."  The website detailing the Fort Dix Superfund site reveals that Fort Dix operated as a sanitary landfill from 1950 until 1984, and that contaminants, to include paint thinners and pesticides, have been found in the soil and ground water there.  The website for the Fort Dix Superfund site can be found at: https://cumulis.epa.gov/supercpad/cursites/csitinfo.cfm?id=0201164.  The website for the McGuire Air Force Base Superfund site can be found at https://cumulis.epa.gov/supercpad/cursites/csitinfo.cfm?id=0201162.

In this case, the Veteran's DD-214 shows that his last duty station was McGuire Air Force Base which is part of the Joint Base McGuire-Dix-Lakehurst since October 2009.  

Thus, the Board finds that a remand is necessary to ensure that the proper development is provided in light of the Veteran's contentions.  

Further, the Veteran testified that he believed that his first diagnosis was made not too long after his discharge from service.  He stated that while in school, he ended up in the VA hospital in Orange, New Jersey.  The file indicates that the enrolled in school for in in New Jersey for the Winer Spring semester beginning in January 1974.  Thus, an attempt should be made to obtain VA treatment records, including any records of hospitalization, from the New Jersey Health Care System beginning in 1973.

Finally, the Veteran has identified additional VA treatment records not associated with the claims file from Cleveland VAMC and Brooklyn VAMC.  Although the Veteran testified that he was at the Brooklyn VAMC around the time of Hurricane Sandy, which was in October 2012, he has not provided dates for his visits to Cleveland VAMC.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his renal disease and hypertension that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  In addition, the Veteran is request to confirm the dates of treatment at the East Orange VAMC, the Cleveland VAMC, and the Brooklyn VAMC.  These records, including records from East Orange VAMC from 1973 and 1974, and Brooklyn VAMC from 2012 should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  Actions necessary to comply with the evidentiary development procedures set forth in M21-1, Part IV, Subpart ii, Chapter 1, Section H, paragraphs 3 and 7, to develop the claim for entitlement to service connection for based on the Veteran's contentions that (1) he was exposed to herbicides agents through regular and repeated duties flying on, or maintaining, contaminated former Operation Ranch Hand (ORH) C-123 aircraft, which were used to spray Agent Orange in Vietnam, and (2) he was exposed to herbicide agents outside the Republic of Vietnam and the Korean DMZ. 

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


